UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7045


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE MCLEOD, III, a/k/a Pimp Stick Quezzy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:12-cr-00329-CMC-1; 3:14-cv-00365-CMC)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George McLeod, III, Appellant Pro Se.    Tommie DeWayne Pearson,
Assistant United States Attorney, Jamie L. Schoen, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George     McLeod,    III,        seeks   to    appeal       the    district

court’s    order     denying    relief      on     his   28    U.S.C.      § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate        of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a    substantial        showing         of    the    denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that McLeod has not made the requisite showing.                           Accordingly, we

deny    McLeod’s     motion    for    a     certificate        of   appealability         and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal     contentions       are    adequately        presented      in    the



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3